DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (7,641,302) in view of Zama et al. (8,662,615).

	Regarding claims 1 and 18, Lee teaches a method for printing image content having a cross-track image width using a continuous inkjet printer with a linear printhead having an array of nozzles, comprising:
	a) characterizing the linear printhead (fig. 8, item 800) to determine an image quality level as a function of cross-track position, wherein the linear printhead having a cross-track printhead width that is wider than a cross-track image width of an image content to be printed (see fig. 4, note that head 420 is wider than image width 450, and 410 is image content to be printed);
	b) designating a segment off the linear printhead having a cross-track segment width at least as large as the cross-track image width of the image content to be printed, wherein the image quality level within the designated segment of the linear printhead is acceptable (see fig. 4C, note that the segment used after shifting the head one nozzle 
	c) translating the linear printhead relative to a receiver medium using a translation mechanism to align the designated segment of the linear printhead is aligned with a region on the receiver medium where the image content is to be printed (fig. 4C, note that the printhead is translated one nozzle to the left); and
	d) printing the image content on the receiver medium using the designated segment of the linear printhead (fig. 8, step 830).
	Lee does not teach wherein a cross-track printhead width is at least four times wider than a cross-track image width. Zama teaches this (Zama, see figs. 2, 5). It would have been obvious to one of ordinary skill in the art at the time of invention to use the printhead of Lee to print barcodes, as disclosed by Zama, because doing so would amount to combining a prior art printhead with a subject to be printed to obtain predictable results. 

	Regarding claim 2, Lee in view of Zama teaches the method of claim 1, wherein characterizing the linear printhead includes:
	i) providing digital image data for a test target;
	ii) printing the test target using the linear printhead;
	iii) capturing a digital image of the printed test target; and
	iv) automatically analyzing the captured digital image to determine the image quality level as a function of cross-track position (Lee, see figs. 3, 8, cols. 4-5, lines 66-5, Note that a print test is printed and detected by defective nozzle position detection .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zama as applied to claim 2 above, and further in view of Billow (7,073,883).

	Regarding claim 3, Lee in view of Zama teaches the method of claim 2, wherein the step of automatically analyzing the captures digital image includes determining a magnitude of local variations of the captured digital image, wherein the magnitude of local variations in the captured digital image correspond to a measurement of an image quality level in the captured digital image (see fig. 4A, Note that three undesired variations indicate drops in image quality where defective nozzles are present). Lee does not teach wherein the test target includes a flatfield test pattern. Billow teaches this (Billow, see figs. 2-5, Note that flat field test patterns are used to determine nozzle functionality and alignment). It would have been obvious to one of ordinary skill in the art at the time of invention to use flat field test patterns, as disclosed by Billow, for the test patterns disclosed by Lee in view of Zama because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Lee teaches a rather unsophisticated test pattern, Billow teaches a more in-depth pattern that could be used to even more precisely obtain nozzle placements. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.